Case 2:17-cv-02052-MSN-cgc Document 32 Filed 03/04/19 Page 1 of 15                          PageID 543



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


    JOHNNIE F. WILLIAMS, JR.,


            Plaintiff,                                      Case No.: 2:17-cv-02052-JTF-cgc
    v.
    CONN APPLIANCES, INC.,

          Defendant.
    _______________________________/


         PLAINTIFF’S RESPONSE IN OPPOSITION (WITH INCORPORATED
         MEMORANDUM OF LAW) TO DEFENDANT’S MOTION TO DISMISS

            Plaintiff, JOHNNIE F. WILLIAMS, JR. (herein “Plaintiff” or “Williams”), by

    and through undersigned counsel, responds in opposition to Defendant, CONN

    APPLIANCE, INC.’s (herein “Defendant” or “Conn”), Conn Appliances, Inc.’s Motion

    to Dismiss for Lack of Personal Jurisdiction [Doc. 29] filed February 25, 2019, and in

    support thereof states the following:

            1.      On November 29, 2015, the parties entered into a Retail Installment

    Contract and Security Agreement (“Contract”) in Tennessee for goods sold and

    purchased at a retail location in Shelby County, Tennessee. See Doc. 14-2 at 3.

            2.      After filing his Compliant [Doc. 1] on January 26, 2017, the matter was

    voluntarily dismissed without prejudice on March 3, 2017 pursuant to a request from

    Defendant’s former counsel (attached hereto as Exhibit “A”) and in light of an arbitration clause

    contained within the Contract. See, generally, Docs. 10-11.

            3.      On March 14, 2017, Williams submitted his dispute to the American

    Arbitration Association (“AAA”). See Doc. 14-1 at 2.


                                                   1
Case 2:17-cv-02052-MSN-cgc Document 32 Filed 03/04/19 Page 2 of 15                        PageID 544



              4.    On July 23, 2018, a final hearing on the dispute commenced before the

    AAA in Shelby County, TN, by duly-appointed arbitrator David J. Harris.1

              5.    On September 4, 2018, Arbitrator Harris entered an Award in favor of

    Williams. See, generally, Docs. 14 and 14-1.

              6.    On September 4, 2018, Williams moved [Doc. 14] this Court to confirm

    the Award and Conn (just minutes before and unbeknownst to Williams) moved the

    Southern District of Texas to vacate the Award. See, generally, Doc. 14 and see Doc. 18

    at 2-3.

              7.    On September 6, 2018, Conn was served with Williams’s Motion to

    Confirm Arbitration Award. See Doc. 15.

              8.    On September 10, 2018, this Court entered an Order Approving

    Arbitration Award and Dismissing the Case [Doc. 16] and Judgment [Doc. 17]

    dismissing the action.

              9.    On September 14, 2018, Conn moved to vacate the Judgment on the basis

    of it being “premature.” Conn contended it “. . . was not afforded the time and process to

    challenge a disputed arbitration award, as authorized by law and this Court’s Local

    Rules.” See Doc. 18 at 1, 3. Additionally, Conn moved to abate this action pursuant to

    the “first-to-file”2 See Doc. 18 at 5.

              10.   Accepting Conn’s argument, this Court vacated its Judgment so

    1
     The arbitration was held in Shelby County, TN, because it is where Williams resides
    and the Contract requires any arbitration hearing to take place near his residence. See
    Doc. 14 at 2-3; Doc. 14-2 at 2, 4.
    2
     In addition to defending this action on the merits (as discussed herein) Conn argued (see
    Doc. 18 at 5), according to the “first-to-file” rule, that the S.D. of Texas is the appropriate
    court to resolve whether this dispute should be resolved in that forum or allowed to
    proceed here. Williams has opposed Conn’s arguments in its Doc. 23, Plaintiff’s Reply in
    Support of Motion to Confirm Arbitration Award.

                                                  2
Case 2:17-cv-02052-MSN-cgc Document 32 Filed 03/04/19 Page 3 of 15                      PageID 545



    “Defendant may file a response to Plaintiff’s Motion to Confirm Arbitration Award on or

    before October 9, 2018, i.e., fourteen (14) days from the date of [the] Order, to which

    Plaintiff may request to file a reply, LR 7.2(c).” See Doc. 19 at 1. As to Conn’s request

    for abatement, this Court deferred its ruling on the request “. . . pending running of the

    applicable response and reply deadlines, see LR 7.2(a)(2), (c), also to run from the date of

    [the] Order.” See Doc. 19 at 2.

           11.     On October 9, 2018, Conn filed its requested response [Doc. 20] to

    Williams’ Motion to Confirm Arbitration Award. See Doc. 20. Opposing confirmation

    of the Award, Conn contends “. . . the Award is not enforceable and should not be

    confirmed by this Court, because the arbitrator exceeded his powers within the meaning

    of 9 U.S.C. § 10(a)(4) and otherwise acted contrary to law by issuing an award that

    contravened the mutually agreed upon restrictions placed on him by the Parties’

    arbitration agreement.” Conn asked this Court to deny Williams’s Motion to Confirm

    Arbitration Award. See Doc. 20 at 2. And it claimed to “. . . expressly preserv[e] its

    request for the Court to abate this action pursuant to the ‘first-to-file rule’” and that it

    filed its response “. . . subject to, but without waiving, its Motion to Abate Action (Dkt.

    18).” See, generally, Doc. 20.

           12.     On February 7, 2019, following oral argument before its Southern District,

    the Texas Court found it lacked personal jurisdiction over Williams and dismissed

    Conn’s action to vacate the Arbitration Award.      And on February 11, 2019, the Court

    entered a Final Judgment in favor of Williams. See, generally, Doc. 25.

           13.     On February 12, 2019, Conn filed a Notice of Intent to Appeal [Doc. 26] –

    suggesting appeal in the Fifth Circuit (arising from the Texas Court’s dismissal of Conn’s

    suit). As to the dismissed action, and contending dismissal was improper, Conn argued


                                                 3
Case 2:17-cv-02052-MSN-cgc Document 32 Filed 03/04/19 Page 4 of 15                        PageID 546



    that: “[u]nder the first to file rule, this Court should yield to the Texas case and abate this

    suit pending the case’s final outcome.” See Doc. 26, ¶ 3.

           14.     On February 20, 2019, Conn filed a Motion for Leave to Reply in Support

    of Notice of Intent to Appeal [Doc. 28]. There, Conn advances the argument that it

    should be able to pursue an appeal as to the dismissed Texas action while simultaneously

    litigating this action. See Doc. 28, ¶ 4.

           15.     Conn failed to raise (or endeavor preservation of a right to raise) any

    personal jurisdiction defense in any of the above-referenced filings or in any other

    manner or at any prior time.

           16.     Through Conn’s numerous filings, it not only gave Williams reason to

    believe that it would be proceeding on the merits, but did in fact litigate the merits.

           17.     On February 25, 2019, Conn filed a Motion to Dismiss for Lack of

    Personal Jurisdiction [Doc. 29] asserting – for the first time and nearly six (6) months

    after being served and actively litigating in this Court – that this Court lacks personal

    jurisdiction over it. See, generally, Doc. 29.

           18.     This Court has personal jurisdiction over Conn, including, without

    limitation, because Conn has submitted to the jurisdiction of this Court and has waived its

    right to raise a personal jurisdiction defense.

           19.     Beyond the untimeliness of its Motion, the relationship between Conn and

    Williams that ultimately led to the present litigation arose out of a financing agreement

    that was entered into by the parties, in-person, at Conn’s retail location in Memphis, TN.3

    See, generally, Doc. 14-2.


    3
      As Defendant references Plaintiff’s Complaint in its Motion to Dismiss [Doc. 29, p. 10],
    it’s further worth noting that Plaintiff also previously asserted in his Complaint [Doc. 1, ¶
    7] that “[t]he alleged violations described herein occurred in Shelby County, Tennessee.”
                                                    4
Case 2:17-cv-02052-MSN-cgc Document 32 Filed 03/04/19 Page 5 of 15                      PageID 547



           20.     In reaching its determination that this Court has personal jurisdiction over

    Conn, this Court is to consider not only Plaintiff’s Motion to Confirm the Arbitration

    Award [Doc. 14], but also the exhibits attached therewith [Docs. 14-1 and 14-2] as Fed.

    R. Civ. P. 10(c) specifically holds “[a] copy of a written instrument that is an exhibit to a

    pleading is a part of the pleading for all purposes” (emphasis added).4

           21.     The Contract [Doc. 14-2] between the parties clearly shows that 1) the

    contract arose out of a financing agreement entered into by the parties are Conn’s retail

    location in Memphis, Tennessee; 2) the Plaintiff provided a Memphis, Tennessee address

    for himself; 3) the Plaintiff provided only one telephone number, which begins with a

    Tennessee area code (“901”), and; 4) the contract itself states that it is governed by the

    laws of the State of Tennessee and applicable federal law.

           22.     For the reasons set forth above and discussed in greater detail below,

    Plaintiff’s Motion to Confirm is sufficiently pled such that this Court may exercise

    personal jurisdiction over Conn, Conn’s Motion to Dismiss is improperly brought and

    otherwise due to be denied.

              MEMORANDUM OF LAW IN OPPOSITION TO DISMISSAL

                                   STANDARD OF REVIEW

           Lack of personal jurisdiction as an affirmative defense that may be raised under

    Fed. R. Civ. P. 12(b). See Fed. R. Civ. P. 12(b)(2). The affirmative defenses enumerated

    in Rule 12(b) enable a party to preemptively move for dismissal of a defective claim

    without the court having to consider the underlying merits. “The requirement that a court



    4
     Moreover, this Court may also consider the allegations as detailed in Plaintiff’s
    Complaint [Doc. 1] should the Court agree that it retained jurisdiction over this matter for
    purposes of enforcing the arbitration award for reasons previously detailed in Plaintiff’s
    Reply in Support of Motion to Confirm Arbitration Award [Doc. 23, pgs. 4-5].
                                                 5
Case 2:17-cv-02052-MSN-cgc Document 32 Filed 03/04/19 Page 6 of 15                     PageID 548



    have personal jurisdiction is a due process right that may be waived either explicitly or

    implicitly.   The actions of the defendant may amount to a legal submission to the

    jurisdiction of the court.” Gerber v. Riordan, 649 F.3d 514, 518 (6th Cir. 2011). In

    deciding whether a defendant has waived a personal jurisdiction defense, this Court must

    determine whether any of the defendant’s appearances and filings (or totality of them)

    constituted a “legal submission to the jurisdiction of the court.” Days Inn, 455 F.3d at

    905.

                                           ARGUMENT

                    Conn has Submitted to the Jurisdiction of this Court
             and has Waived any Right to Raise a Personal Jurisdiction Defense.

           In this Circuit, “a defendant who wishes to raise a defense to the court’s personal

    jurisdiction must do so when he makes his first defensive move, whether by Rule 12

    motion or by a responsive pleading.” Simmerman v. Ace Bayou Corporation, 5:14-382-

    DCR (E.D. Ky. Mar. 19, 2015) citing Rauch v. Day & Night Mfg. Corp., 576 F.2d 697,

    701 (6th Cir. 1978).   Not only did Conn fail to raise a personal jurisdictional defense in

    its first defensive move, Conn: (a) failed to raise a personal jurisdiction defense over a

    span of numerous defensive moves; (b) actively participated in the litigation, including in

    arguing the merits of this action; and (c) waited nearly six (6) months before deciding to

    assert this Court lacks personal jurisdiction.

           It is prudent to first note that it was not until nearly six (6) months after being

    served with Williams’ application to confirm the arbitration Award in his favor, that

    Conn asserted this Court lacked personal jurisdiction. The root of the dispute that was

    voluntarily dismissed in favor of arbitration is that Conn violated William’s privacy

    rights and caused him injury by calling William’s cellular telephone (located in and

    subscribed to by a person residing in Tennessee) using a type of equipment that requires
                                                     6
Case 2:17-cv-02052-MSN-cgc Document 32 Filed 03/04/19 Page 7 of 15                      PageID 549



    the called party’s consent – consent Plaintiff did not have. In other words, that Conn

    violated the TCPA.

           Vital to the obvious bad faith that underscores Conn’s untimely assertion, is

    that Conn filed numerous documents following vacatur of the premature Judgment and in

    which Conn declined to raise any personal jurisdiction or venue defense despite that this

    Court’s pre-Judgment Order Approving Arbitration Award and Dismissing the Case

    addressed issues of jurisdiction and expressly found that “[v]enue is also proper because

    the [Contract] entered into between the parties as well as the alleged violations described

    in the Complaint occurred in Shelby County, Tennessee; thus, a substantial part of the

    events or omissions giving rise to his action occurred in this judicial district.” Seemingly,

    Conn would deem it prudent to thereafter timely raise a personal jurisdictional defense if

    it believed it had one. Instead, Conn opted to merely contend this is an improper forum

    based on Conn’s minutes-lead in filing in Texas – a matter that has since been dismissed

    as the Southern District determined it did not have personal jurisdiction over Williams –

    and otherwise to proceed in arguing the merits of this action.

           As recounted in the facts enumerated above, this action (to confirm) commenced

    September 4, 2018, upon Williams’s application to confirm the arbitration Award entered

    in his favor that day. After Williams notified [Doc. 15] this Court that Conn had been

    served, Conn’s first defensive move was its same-day Motion [Doc. 18] brought under

    Fed. R. Civ. P. 59(e) or, in the alternative, Fed. R. Civ. P. 60(b)(6). There, Conn moved

    to vacate this Court’s Judgment on the basis of it being “premature.” And it moved to

    abate this action pending the outcome of the Southern District of Texas action where

    Conn had moved (the same date Williams moved this Court to confirm) the arbitration

    Award. See Doc. 18 at 2. Though Conn could have chosen to raise or endeavor


                                                 7
Case 2:17-cv-02052-MSN-cgc Document 32 Filed 03/04/19 Page 8 of 15                     PageID 550



    preservation of a personal jurisdictional defense, in asserting this Court lacked personal

    jurisdiction, Conn only argued that it should be afforded time to defend the merits of the

    action. Indeed, Conn indicated its intent to defend this action on the merits.

           “To waive or forfeit a personal jurisdiction defense, a defendant must give

    plaintiff a reasonable expectation that it will defend the suit on the merits or must cause

    the court to go to some effort that would be wasted if personal jurisdiction is later found

    lacking.” Days Inn Worldwide, Inc. v. Patel, 455 F.3d 899, 905 (6th Cir. 2006). In its

    first defensive move, Conn failed to raise any personal jurisdiction defense. See,

    generally, Doc. 18. Instead, Conn submitted to this Court’s jurisdiction and waived any

    personal jurisdiction defense. In its second defensive move (after this Court accepted

    Conn’s argument regarding insufficient time to challenge confirmation and allowed Conn

    fourteen (14) days to respond), Conn proceeded to defend this action on the merits. In its

    Response [Doc. 20] to Williams’s Motion to Confirm Arbitration Award [Doc. 14], Conn

    argued that the arbitrator exceeded his powers and otherwise acted contrary to law. See,

    generally, Doc. 20. And Conn asked the Court either abate this action pending outcome

    of Conn’s Texas action or deny Williams’s Motion to Confirm Arbitration Award. In

    other words, Conn moved this Court to exercise jurisdiction over Conn in its favor. See

    Doc. 20 at 2. More still, Conn claimed to “. . . expressly preserv[e] its request for the

    Court to abate this action pursuant to the ‘first-to-file rule’” and claimed to file the

    Response “. . . subject to, but without waiving, its Motion to Abate Action (Dkt. 18).”

    See, generally, Doc. 20.

           Significantly as to Conn’s second defensive move, while it expressly endeavored

    to preserve and avoid waiver of its request for abatement, Conn took no such endeavors

    with regard to any jurisdictional defense. Conn framed the issue as: “[u]nder the ‘first-to-


                                                 8
Case 2:17-cv-02052-MSN-cgc Document 32 Filed 03/04/19 Page 9 of 15                      PageID 551



    file’ rule, the Southern District of Texas is the appropriate court to resolve whether this

    dispute should be resolved in that forum or allowed to proceed in this Court.”

    (Emphasis supplied). See Doc. 20 at 1. Where the Texas Court dismissed Conn’s action

    for lack of personal jurisdiction over Williams, Conn’s “first-to-file” argument is moot

    and Conn has otherwise achieved its desire to delay this action pending outcome of the

    Texas action. Again here, Conn failed to raise any personal jurisdiction defense. Instead,

    Conn submitted (or further submitted) to the jurisdiction of this Court and waived its

    personal jurisdiction defense. Conn’s Motion to Vacate Judgment and to Abate Action

    [Doc. 20] not only served to indicate intent to (and sought permission to) defend this

    action on the merits, but the Motion (seeking permission to file a substantive response)

    itself argued the merits of the underlying action – that being, William’s application to

    confirm. In fact, Conn’s entire twelve-page Memorandum of Law and Facts [Doc. 20-1]

    serves to argue the merits of the action – in sum, contending the arbitrator exceeded his

    authority (and otherwise generally relitigating against Williams’s underlying TCPA

    claims).

           In its third defensive move, Conn filed its Notice of Intent to File Appeal [Doc.

    26] – suggesting a potential appeal in the Fifth Circuit (contending that Texas improperly

    dismissed Conn’s action).     Despite that the Texas action has been dismissed, Conn

    contends that: “[u]nder the first to file rule, this Court should yield to the Texas case and

    abate this suit pending the case’s final outcome.” See Doc. 26, ¶ 3. Again, Conn failed

    to raise or point to any personal jurisdiction defense. See, generally, Doc. 26. And in its

    fourth defensive move, Conn filed its Motion for Leave to Reply in Support of Notice of

    Intent to File Appeal [Doc. 28] – therein advancing the argument that it should be able to

    pursue the Texas action (via appeal) while simultaneously litigating this action. See Doc.


                                                 9
Case 2:17-cv-02052-MSN-cgc Document 32 Filed 03/04/19 Page 10 of 15                       PageID 552



    28, ¶ 4. Remarkably, even Conn notes the limited “scope of the ‘first-to-file principles

    raised by [Conn].” See Doc. 28, ¶ 3.         Yet again, Conn did not raise any personal

    jurisdiction defense.

           Conn has irrefutably defended this action on the merits and submitted arguments

    and briefing for this Court’s determination in opposition (arguing grounds for vacatur

    under the AAA) to William’s application to confirm the Award. See, generally, Docs.

    18, 20, 26, and 28. And, incredibly, Conn sought both a favorable determination (which it

    sure would have accepted) on the merits while simultaneously attempting position itself

    to challenge an unfavorable ruling based it its allegedly preserved “first-to-file”

    argument. See, generally, Doc. 20. The fact that the outcome of Conn’s Texas action

    was determined in Williams’ favor, however, does not now allow Conn to now try a

    jurisdictional defense.    A defendant waives its personal jurisdictional defense if

    “submissions, appearances and filings . . . gives [the plaintiff] a reasonable expectation

    that [the defendant] will defend the suit on the merits or . . . cause the court to go to some

    effort that would be wasted in personal jurisdiction is later found lacking.” Gerber v.

    Riordan, 649 F.3d 514, 519 (6th Cir. 2011); Mobile Anesthesiologists Chi., LLC v.

    Anesthesia Assoc. of Houston Metroplex, P.A., 623 F.3d 440, 443 (7th Cir. 2010). And

    here, there is no distinction when it comes to a waiver of jurisdiction – whether specific

    or general, a party waives the right to contest personal jurisdiction by failing to timely

    raise the defense. See, e.g. Reynolds v. Int’l Amateur Athletic Federation, 23 F.3d at

    1120 (6th Cir. 1994).

      Even if the Court Were to Somehow Find that Conn Did Not Waive Its Right to
      Raise a Personal Jurisdiction Defense, Plaintiff’s Motion to Confirm is otherwise
       Sufficiently Pled for this Court to Exercise Personal Jurisdiction over Conn.




                                                 10
Case 2:17-cv-02052-MSN-cgc Document 32 Filed 03/04/19 Page 11 of 15                        PageID 553



           As Defendant correctly notes in its Motion to Dismiss, “personal jurisdiction over

    a defendant exists ‘if the defendant [is] amenable to service of process under the [forum]

    state’s long-arm statute and if the exercise of personal jurisdiction would not deny the

    defendant due process.’” Bird v. Parsons, 289 F. 3d 865, 871 (6th Cir. 2002) (quoting

    Michigan Coalition of Radioactive Material Users, Inc. v. Grienpentrog, 954 F. 2d 1174,

    1176 (6th Cir. 1992)). To determine whether exercising jurisdiction comports with

    constitutional due process, a court therefore employs a three-step analysis: 1) whether the

    defendant purposefully availed himself of the privilege of acting in the forum state or

    causing a consequence in the forum state; 2) whether the cause of action arose from the

    defendant’s activities there; and 3) whether the defendant’s acts have a substantial

    enough connection with the forum to make the exercise of jurisdiction reasonable. See

    Air Prods., 503 F.3d at 550 (citing S. Mach. Co. v. Mohasco Indus., Inc., 401 F.2d 374,

    381 (6th Cir. 1968)). In making such determination, the Court is permitted to consider a

    copy of any written instruments attached as exhibits to a pleading as a part of the

    pleading for all purposes under Fed. R. Civ. P. 10(c); see also Campbell v. Nationstar

    Mortg., No. 14-1751, 611 Fed.Appx. 288. 291-92, 2015 WL 2084023, at *3 (6th Cir.

    May 6, 2015) (holding that “[i]n ruling on a motion to dismiss, the court may consider

    written instruments that are exhibits to a pleading, as those are considered part of the

    pleading for all purposes.”). Here, the Court need not look any further than Plaintiff’s

    Motion to Confirm [Doc. 14] and the exhibits attached thereto – the Arbitration Award

    (Exhibit “A”) and the Retail Installment Contracts (Exhibit “B”) to find more than

    sufficient evidence to exercise personal jurisdiction over Conn.

           As it relates to general jurisdiction, a court cannot exercise general jurisdiction

    over a nonresident defendant unless its “affiliations with the state are so ‘continuous and


                                                 11
Case 2:17-cv-02052-MSN-cgc Document 32 Filed 03/04/19 Page 12 of 15                        PageID 554



    systematic’ as to render [it] essentially at home in the forum State.” Daimler AG v.

    Bauman, 134 S. Ct. 746, 754 (2014) (citing Goodyear Dunlop Tires Operations, S.A. v.

    Brown, 131 S. Ct. 2846, 2850 (2011). Conn argues that to be “essentially at home in a

    forum State,” a corporation must be “comparable to domestic enterprise in that State” and

    Plaintiff agrees. Unfortunately for Conn, the Retail Installment Contract [Doc. 14-2]

    indisputably shows that Conn is “at home” in Tennessee.5 In fact, the parties entered into

    the contract at Conn’s retail outlet located at Austin Peay Plaza, Memphis, Tennessee

    38128.6 Upon review of this contract, it is readily discernible that Conn has been

    conducting business out of this location since at least August 31, 2015 and most likely

    before. Moreover, this agreement specifically contains a provision that “contract shall be

    governed by the laws of the State of Tennessee and applicable federal law.” See Doc. 14-

    2, p. 2, 4. To now take the position that Conn does maintain continuous and systematic

    contacts with this State such that it could be subject to this Court’s general jurisdiction is

    beyond disingenuous. Based on this alone, this Court should deny Conn’s Motion to

    Dismiss.

           Beyond having general jurisdiction, Williams’ filings to date make clear that this

    Court also has specific jurisdiction. In order to have specific jurisdiction, Plaintiff must

    show that the “cause of action grows out of, or relates to, a contact between the defendant

    and the forum state.” See Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 271 (5th




    5
      Further evidencing the frivolous nature of Conn’s Motion to Dismiss, Plaintiff has
    attached hereto as Exhibit “B” Conn’s registration filing with the Division of Business
    Service with the State of Tennessee. Should this Court choose sua sponte, it may take
    Notice of this Filing pursuant to FRE 201(c)(1).
    6
      It’s worth noting that a quick online search of Conn’s shows that they have at least six
    (6) different retail locations in Tennessee – three (3) in the Memphis area alone.
                                                  12
Case 2:17-cv-02052-MSN-cgc Document 32 Filed 03/04/19 Page 13 of 15                          PageID 555



    Cir. 2006). Such contacts must be purposefully directed to Tennessee and the litigation

    resulted in the alleged injuries that arose from or relate to those activities. Id., at 311.

    While Defendant can choose to bury its head in the sand, it once again cannot escape its

    own Retail Installment Contract and the information contained therein. Within this

    contract, Mr. Williams provided Conn’s with both his local Memphis, Tennessee address

    as well as his local Tennessee cellular telephone number, which begins with (901) – a

    Tennessee area code. See Doc. 14-2, pgs. 1, 3. This same contract includes a provision

    that states “[y]ou hereby consent to receive autodialed and/or pre-recorded message calls

    and SMS messages (including text messages)7 from us…at any telephone numbers that

    you have provided… Nothing in this agreement shall designate an exclusive manner for

    revoking your consent to receive calls at a particular wireless telephone number.” See

    Doc. 14-2, p. 4. The contract was entered into by the parties at the Conn’s retail location

    at Austin Peay Plaza in Memphis, Tennessee and is otherwise completely devoid of any

    information that could lead Conn to reasonably believe it was attempting to reach Mr.

    Williams at any location outside of Tennessee. Accordingly, the record is abundantly

    clear that Conn purposefully directed its communications to a resident of Tennessee and

    those communications resulted in the injuries that ultimately led to this litigation and the

    arbitrator entering an Award in Williams favor. See, generally, Docs. 14 and 14-1. As

    such, it is indisputable that this Court also has specific jurisdiction over Conn.

                                           CONCLUSION

            Each of the above-detailed filings signal Conn’s submission to this Court’s

    jurisdiction. Even if, however, this Court were to determine that one or each of the filings

    did not alone constitute waiver of a personal jurisdiction defense, taken together, Conn

    7
      The exact types of communications the TCPA is intended to regulate. 47 U.S.C. § 227
    et seq.
                                              13
Case 2:17-cv-02052-MSN-cgc Document 32 Filed 03/04/19 Page 14 of 15                     PageID 556



    has unmistakably submitted itself to the jurisdiction of this Court. Conn failed to timely

    raise a personal jurisdiction defense until nearly six (6) months after being served and

    otherwise arguing the merits of this action to confirm an arbitration Award. More so,

    Conn’s long and willfully-delayed personal jurisdictional defense serves only to

    unnecessarily waste judicial recourses and cause undue delay in Williams’s action to

    confirm the Award.     Accordingly, it is abundantly clear that Conn has waived any

    personal jurisdictional defense under Fed. R. Civ. P. 12(b).

           However, even if the Court does not agree that Conn has waived its personal

    jurisdiction defense, for the reasons detailed above, there is more than sufficient evidence

    in the record that supports this Court exercising either general jurisdiction, specific

    jurisdiction, or both over Conn.

           WHEREFORE, Plaintiff would respectfully request that this Court DENY

    Defendant’s Motion to Dismiss and award Plaintiff reasonable attorney’s fees and costs

    incurred as a result of having to respond to this otherwise meritless Motion.

           Dated March      , 2019.

                                          Respectfully submitted,

                                          /s/ Frank H. Kerney, III, Esq.
                                          FRANK H. KERNEY, III, ESQ. (FBN 88672)
                                          MORGAN & MORGAN, TAMPA, P.A.
                                          201 North Franklin Street, 7th Floor
                                          Tampa, Florida 33602
                                          Phone: (813) 577-4729
                                          fkerney@forthepeople.com
                                          jkneeland@forthepeople.com
                                          Counsel for Plaintiff




                                                14
Case 2:17-cv-02052-MSN-cgc Document 32 Filed 03/04/19 Page 15 of 15               PageID 557



                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that, on March 4, 2019, a copy hereof was (is being) filed

    with the Clerk of Court via CM/ECF system, which will generate a Notice of Electronic

    Filing to all counsel of record, including:

           Michael A. Harvey, Esq.
           Christopher M. Jordan, Esq.
           MUNSCH HARDT KOPF & HARR
           700 Milam St., Ste. 2700
           Houston, TX 77002
           Tele: (713) 222-4015
           Fax: (713) 222-1475
           Email: mharvey@munsch.com
           cjordan@munsch.com
           Attorneys for Defendant

           Robert A. Luskin, Esq.
           GOODMAN MCGUFFEY LINDSEY & JOHNSON, LLP
           2100 Tower Place
           Atlanta, GA 30326
           Tele: (404) 264-1500
           Fax: (404) 264-1737
           Email: rluskin@gm-llp.com
           Attorney for Defendant



                                           /s/ Frank H. Kerney, III, Esq.
                                           FRANK H. KERNEY, III, ESQ. (FBN 88672)
                                           Certifying Attorney




                                                  15
